DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2:
	Claim 2 depends on claim 1 and contains a limitation which appears contradictory with a limitation in claim 1.
 Claim 2 recites “wherein the processor is to pair the input device with the second computing device prior to receiving the request” which appears to contradict claim 1 which recites “receive a request from a second computing device to establish a second wireless communication link with the input device”.  (Emphasis added).
own request of pairing with the second computing device. The above limitations appear to inconsistent, illogical, and contradictory. 
Furthermore, the specification does not appear to give further clarifying explanation. 
Accordingly, for at least the reasons above, claim 2 is indefinite. Further correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Thangella; Prudvidhar Reddy, US 20140256257 A1].

Regarding claim 1:
	Thangella discloses:
1. An input device (302) [Thangella: Fig.1: input device 104] comprising: 
a memory [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “memory”];
	and a processor [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “processor”], coupled to the memory [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “…in electronic communication…”], to, 
establish a first wireless communication link (338-1) with a first computing device (304-1) [Thangella: Fig.1: first electronic device 102a; ¶ 0030: “As illustrated in FIG. 1, the input device 104 may enable simultaneous connections with the multiple electronic devices 102a-b. For example, the input device 104 may simultaneously maintain connections with the first electronic device 102a and the second electronic device 102b”; ¶ 0035: “The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time.”];
	receive a request from a second computing device (304-2) [Thangella: Fig.1: second electronic device 102b] to establish a second wireless communication link (338-2) with the input device (302) [Thangella: ¶ 0039: “When the input device 104 receives a notification that the active connection should switch from one electronic device 102, such as the first electronic device 102a, to a second electronic device 102, such as the second electronic device 102b, the connection mode module 106 may change the status of each connection status flag to correspond to the selected change. In this manner, the input device 104 may switch from sending input data from the first electronic device 102a to the second electronic device 102b. Additionally, the connection mode module 106 may change the connection status flag of the first connection to standby mode and the connection status flag of the second connection to active mode.”], the request being indicative of an activity on a keyboard (340) of the second computing device (304-2) [Thangella: ¶ 0047: “In some configurations, the input device 104 may switch between the first electronic device 102a and the second electronic device 102b when an input is selected. For example, a user may press a button or a key on a keyboard to switch the input of the keyboard from a laptop computer to a desktop computer. In this manner, the input device 104 may be able to maintain connections to multiple electronic devices 102 simultaneously while also being able to send input data to the desired electronic device 102”];
	and in response to receiving the request and determining the first computing device (304-1) [Thangella: Fig.1: first electronic device 102a;] in an inactive state [Thangella: ¶ 0054: “The input device 104 may switch 206 the first connection to a standby mode in response to the second connection entering the active mode. Thus, when the second connection status flag is updated to active, the first connection status flag may update to standby mode. This may occur because the input device 104 may only be able to actively communicate with one electronic device 102 at a time. Thus, when the second connection enters the active mode, the first connection may be switched to a standby mode. In a similar fashion, when the second connection status flag is updated to active mode, all other connection status flags corresponding to other connections between the input device 104 and the other electronic devices 102 may be switched to standby mode”], establish the second wireless communication link (338-2) [Thangella: ¶ 0053: “The input device 104 may establish 204 a second connection with a second electronic device 102b. The second connection may enter the active mode. In other words, a second connection status flag corresponding to the second connection may be flagged as active upon the second electronic device 102b connecting with the input device.”] and automatically terminate the first wireless communication link [Thangella: ¶ 0054: “The input device 104 may switch 206 the first connection to a standby mode in response to the second connection entering the active mode. Thus, when the second connection status flag is updated to active, the first connection status flag may update to standby mode. This may occur because the input device 104 may only be able to actively communicate with one electronic device 102 at a time. Thus, when the second connection enters the active mode, the first connection may be switched to a standby mode. In a similar fashion, when the second connection status flag is updated to active mode, all other connection status flags corresponding to other connections between the input device 104 and the other electronic devices 102 may be switched to standby mode”; ¶ 0056: “In some configurations, when an additional connection is made, the oldest existing connection may be terminated and the corresponding connection status flag may be deleted. For example, if the input device 104 is connected to a maximum number of connections, then the process of adding another connection may require terminating an older connection to allow room for the new connection to be made. For instance, if the input device 104 can only maintain three connections simultaneously, one in an active mode and two in a standby mode, adding a fourth connection corresponding to a fourth electronic device (not shown) would require the input device 104 to remove one of the existing connections”; ¶ 0057: “he input device 104 may remove the oldest existing connection. In one configuration, the oldest existing connection may be the connection that was established before any of the other existing connections. In another configuration, the oldest connection may be the connection that has been in standby mode the longest. In other words, the oldest connection is the connection that has been not used in the longest amount of time. It should be appreciated that other methods and approaches may be employed in selecting the connection to remove. For example, the user may be prompted as to which connection to remove.”].

Regarding claim 2:
	Thangella discloses:
2. The input device (302) as claimed in claim 1, 
	wherein the processor is to pair the input device (302) [Thangella: Fig.1: input device 104] with the second computing device (304-2) [Thangella: Fig.1: second electronic device 102b] prior to receiving the request [Thangella: Fig.1: first electronic device 102a; ¶ 0030: “As illustrated in FIG. 1, the input device 104 may enable simultaneous connections with the multiple electronic devices 102a-b. For example, the input device 104 may simultaneously maintain connections with the first electronic device 102a and the second electronic device 102b”].

Regarding claim 4:
	Thangella discloses:
4. The input device (302) as claimed in claim 1, 
	wherein the processor is to determine the inactive state of the first computing device (304-1) based on lapse of a predefined time period from a last activity on a keyboard of the first computing device (304-1) [Thangella: ¶ 0057: “The input device 104 may remove the oldest existing connection. In one configuration, the oldest existing connection may be the connection that was established before any of the other existing connections. In another configuration, the oldest connection may be the connection that has been in standby mode the longest. In other words, the oldest connection is the connection that has been not used in the longest amount of time. It should be appreciated that other methods and approaches may be employed in selecting the connection to remove”].

Regarding claim 6:
	Thangella discloses:
6. The input device (302) as claimed in claim 1, 
	wherein the processor is to, in response to receiving the request and determining the first computing device (304-1) in an active state, reject the request [Thangella: ¶ 0035: “The input device 104 may include a connection mode module 106, an input module 108, a communication interface 110 and an antenna 112. The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time”; ¶ 0037: “In some configurations, the connection mode module 106 may set a connection status flag that corresponds to each connection with each electronic device 102. The connection status flag may indicate if the connection is in an active mode (e.g., actively connected) or in a standby mode (e.g., connected but in a standby state). When one of the connections becomes the active connection, the connection mode module 106 may set the connection status flags on the remaining connections to standby. Thus, the connection mode module 106 may maintain which electronic device 102 the input device is actively connected to and which electronic devices 102 the input device is connected with but not receiving input data”; ¶ 0057: “In another configuration, the oldest connection may be the connection that has been in standby mode the longest”].

Regarding claim 7:
	Thangella discloses:
7. A computing device [Thangella: Fig.1: first electronic device 102a] comprising: 
a transceiver [Thangella: Fig.1: first communication interface 114a; ¶ 0031: “The first communication interface 114a may receive input data from the input device 104.”; ¶ 0032: “he first communication interface 114a may provide input data to the first output module 116a”];
	 a processor [Thangella: ¶ 0029: “The first electronic device 102a and/or the second electronic device 102b may be, for example, a laptop computer, a desktop computer, a notebook computer,”; Examiner: Aforementioned device necessarily comprise a processor.], coupled to the transceiver, to, pair the computing device [Thangella: Fig.1: first electronic device 102a] with an input device (302) [Thangella: Fig.1: input device 104; ¶ 0029: “The first electronic device 102a and/or the second electronic device 102b may be, for example, a laptop computer, a desktop computer, a notebook computer,” ¶ 0031: “The first communication interface 114a may receive input data from the input device 104.”; ¶ 0032: “he first communication interface 114a may provide input data to the first output module 116a”];
	 in response to detection of an activity on a keyboard of the computing device [Thangella: Fig.1: first electronic device 102a], send a request to the input device (302) [Thangella: Fig.1: input device 104] to establish a wireless communication link with the computing device [Thannella: ¶ 0047: “In some configurations, the input device 104 may switch between the first electronic device 102a and the second electronic device 102b when an input is selected. For example, a user may press a button or a key on a keyboard to switch the input of the keyboard from a laptop computer to a desktop computer. In this manner, the input device 104 may be able to maintain connections to multiple electronic devices 102 simultaneously while also being able to send input data to the desired electronic device 102”];
	 and establish the wireless communication link with the input device (302) [Thangella: Fig.1: input device 104], upon acceptance of the request by the input device (302) [Thangella: Fig.1: first electronic device 102a; ¶ 0030: “As illustrated in FIG. 1, the input device 104 may enable simultaneous connections with the multiple electronic devices 102a-b. For example, the input device 104 may simultaneously maintain connections with the first electronic device 102a and the second electronic device 102b”; ¶ 0035: “The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time.”].

Regarding claim 8:
	Thangella discloses:


	wherein the activity on the keyboard of the computing device comprises pressing of a key on the keyboard [Thannella: ¶ 0047: “In some configurations, the input device 104 may switch between the first electronic device 102a and the second electronic device 102b when an input is selected. For example, a user may press a button or a key on a keyboard to switch the input of the keyboard from a laptop computer to a desktop computer. In this manner, the input device 104 may be able to maintain connections to multiple electronic devices 102 simultaneously while also being able to send input data to the desired electronic device 102”].

Regarding claim 10:
	Thangella discloses:
10. The computing device as claimed in claim 7, 
	wherein the wireless communication link is a Bluetooth link [Thangella: ¶ 0006: “The input device may be a Bluetooth input device”; ¶ 0043: “In some configurations, the communication interface 110 may provide the input device 104 the ability to communicate using different technology interfaces. For example, the communication interface 110 may allow the input device 104 to communicate using Bluetooth, Wi-Fi, infrared, near-wave communications, etc”]. 

Regarding claim 11:
	Thangella discloses:
11. A non-transitory computer-readable medium [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “memory”] comprising computer- readable instructions [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “executable instructions”], which, when executed by a processor [Thangella: ¶ 0015: “The input device includes a processor and executable instructions stored in memory that are in electronic communication with the processor”: “processor”] of an input device (302) [Thangella: Fig.1: input device 104], cause the processor to: 
pair the input device (302) with a first computing device (304-1) [Thangella: Fig.1: first electronic device 102a] and a second computing device (304-2) [Thangella: Fig.1: second electronic device 102b; ¶ 0030: “As illustrated in FIG. 1, the input device 104 may enable simultaneous connections with the multiple electronic devices 102a-b. For example, the input device 104 may simultaneously maintain connections with the first electronic device 102a and the second electronic device 102b”; ¶ 0035: “The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time.”];
	establish a first wireless communication link (338-1) with the first computing device (304-1) [Thangella: Fig.1: first electronic device 102a; ¶ 0030: “As illustrated in FIG. 1, the input device 104 may enable simultaneous connections with the multiple electronic devices 102a-b. For example, the input device 104 may simultaneously maintain connections with the first electronic device 102a and the second electronic device 102b”; ¶ 0035: “The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time.”];
	 receive a request from the second computing device (304-2) [Thangella: Fig.1: second electronic device 102b] to establish a second wireless communication link  (338-2)with the input device (302) [Thangella: ¶ 0039: “When the input device 104 receives a notification that the active connection should switch from one electronic device 102, such as the first electronic device 102a, to a second electronic device 102, such as the second electronic device 102b, the connection mode module 106 may change the status of each connection status flag to correspond to the selected change. In this manner, the input device 104 may switch from sending input data from the first electronic device 102a to the second electronic device 102b. Additionally, the connection mode module 106 may change the connection status flag of the first connection to standby mode and the connection status flag of the second connection to active mode.”], the request indicative of an activity on a keyboard of the second computing device (304-2) [Thangella: ¶ 0047: “In some configurations, the input device 104 may switch between the first electronic device 102a and the second electronic device 102b when an input is selected. For example, a user may press a button or a key on a keyboard to switch the input of the keyboard from a laptop computer to a desktop computer. In this manner, the input device 104 may be able to maintain connections to multiple electronic devices 102 simultaneously while also being able to send input data to the desired electronic device 102”];
	 and in response to receiving the request and determining the first computing device (304-1)  [Thangella: Fig.1: first electronic device 102a;] in an inactive state [Thangella: ¶ 0054: “The input device 104 may switch 206 the first connection to a standby mode in response to the second connection entering the active mode. Thus, when the second connection status flag is updated to active, the first connection status flag may update to standby mode. This may occur because the input device 104 may only be able to actively communicate with one electronic device 102 at a time. Thus, when the second connection enters the active mode, the first connection may be switched to a standby mode. In a similar fashion, when the second connection status flag is updated to active mode, all other connection status flags corresponding to other connections between the input device 104 and the other electronic devices 102 may be switched to standby mode”], establish the second wireless communication link (338-2) [Thangella: ¶ 0053: “The input device 104 may establish 204 a second connection with a second electronic device 102b. The second connection may enter the active mode. In other words, a second connection status flag corresponding to the second connection may be flagged as active upon the second electronic device 102b connecting with the input device.”] and automatically terminate the first wireless communication link [Thangella: ¶ 0054: “The input device 104 may switch 206 the first connection to a standby mode in response to the second connection entering the active mode. Thus, when the second connection status flag is updated to active, the first connection status flag may update to standby mode. This may occur because the input device 104 may only be able to actively communicate with one electronic device 102 at a time. Thus, when the second connection enters the active mode, the first connection may be switched to a standby mode. In a similar fashion, when the second connection status flag is updated to active mode, all other connection status flags corresponding to other connections between the input device 104 and the other electronic devices 102 may be switched to standby mode”; ¶ 0056: “In some configurations, when an additional connection is made, the oldest existing connection may be terminated and the corresponding connection status flag may be deleted. For example, if the input device 104 is connected to a maximum number of connections, then the process of adding another connection may require terminating an older connection to allow room for the new connection to be made. For instance, if the input device 104 can only maintain three connections simultaneously, one in an active mode and two in a standby mode, adding a fourth connection corresponding to a fourth electronic device (not shown) would require the input device 104 to remove one of the existing connections”; ¶ 0057: “he input device 104 may remove the oldest existing connection. In one configuration, the oldest existing connection may be the connection that was established before any of the other existing connections. In another configuration, the oldest connection may be the connection that has been in standby mode the longest. In other words, the oldest connection is the connection that has been not used in the longest amount of time. It should be appreciated that other methods and approaches may be employed in selecting the connection to remove. For example, the user may be prompted as to which connection to remove.”].

Regarding claim 14:
	Thangella discloses:
14. The non-transitory computer-readable medium as claimed in claim 11, 
	wherein the first wireless communication link  (338-1)
and the second wireless communication link  (338-2)is a Bluetooth link [Thangella :¶ 0006: “The input device may be a Bluetooth input device”; ¶ 0043: “In some configurations, the communication interface 110 may provide the input device 104 the ability to communicate using different technology interfaces. For example, the communication interface 110 may allow the input device 104 to communicate using Bluetooth, Wi-Fi, infrared, near-wave communications, etc”].

Regarding claim 15:
	Thangella discloses:
15. The non-transitory computer-readable medium as claimed in claim 11, 
	wherein the instructions which, when executed by the processor, cause the processor to, in response to receiving the request and determining the first computing device (304-1) in an active state, reject the request [Thangella: ¶ 0035: “The input device 104 may include a connection mode module 106, an input module 108, a communication interface 110 and an antenna 112. The input device 104 may be connected to multiple electronic devices 102a-b at the same time. However, the input device 104 may only send input data to one of the multiple electronic devices 102a-b at a time. In other words, only one of the connections may be active at a time”; ¶ 0037: “In some configurations, the connection mode module 106 may set a connection status flag that corresponds to each connection with each electronic device 102. The connection status flag may indicate if the connection is in an active mode (e.g., actively connected) or in a standby mode (e.g., connected but in a standby state). When one of the connections becomes the active connection, the connection mode module 106 may set the connection status flags on the remaining connections to standby. Thus, the connection mode module 106 may maintain which electronic device 102 the input device is actively connected to and which electronic devices 102 the input device is connected with but not receiving input data”; ¶ 0057: “In another configuration, the oldest connection may be the connection that has been in standby mode the longest”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thangella; Prudvidhar Reddy, US 20140256257 A1] in view of [Loladia; Rameez et al., US 10382203 B1].

Regarding claim 3:
	Thangella discloses:
3. The input device (302) as claimed in claim 1.
	However, Thangella does not expressly disclose:
wherein the processor is to, validate an authenticity of the request received from the second computing device (304-2).
	Loladia discloses:
wherein the processor is to, validate an authenticity of the request received from the second computing device (304-2) [Loladia: Abstract: “The IoT service may validate the pairing request by decrypting the encrypted token included in the pairing request and verifying that the device identifier and the client identifier recovered from the decrypted token matches the device identifier and client identifier received in the pairing request”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Loladia in the invention of Thangella in order to yield the predictable result of establishing a secure connection.   

Regarding claim 9:
	Thangella discloses:
9. The computing device as claimed in claim 7.
However, Thangella does not expressly disclose:
wherein the request includes an identifier of the computing device and a current state of the computing device.
	Loladia discloses:
[Loladia: Abstract: “The IoT service may validate the pairing request by decrypting the encrypted token included in the pairing request and verifying that the device identifier and the client identifier recovered from the decrypted token matches the device identifier and client identifier received in the pairing request”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Loladia in the invention of Thangella in order to yield the predictable result of establishing a secure connection.   

Regarding claim 12:
	Thangella discloses:
12. The non-transitory computer-readable medium as claimed in claim 11.
However, Thangella does not expressly disclose:
wherein the request includes an identifier of the second computing device (304-2) and a current state of the second computing device (304-2).
Loladia discloses:
wherein the request includes an identifier of the second computing device (304-2) and a current state of the second computing device (304-2) [Loladia: Abstract: “The IoT service may validate the pairing request by decrypting the encrypted token included in the pairing request and verifying that the device identifier and the client identifier recovered from the decrypted token matches the device identifier and client identifier received in the pairing request”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Loladia in the invention of Thangella in order to yield the predictable result of establishing a secure connection.

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Thangella; Prudvidhar Reddy, US 20140256257 A1] in view of [Loladia; Rameez et al., US 10382203 B1] and further in view of [Morris, Martin George  et al., US 20050243059 A1].

Regarding claim 5:
	Thangella in view of Loladia discloses:
5. The input device (302) as claimed in claim 4.
	However, Thangella in view of Loladia does not expressly disclose:
wherein the predefined time period is 10 milliseconds.
	Morris discloses:
wherein the predefined time period is 10 milliseconds [Morris: ¶ 0078: “. As noted above, in one embodiment any message/acknowledgement transaction should complete in less than approximately 10 ms. Therefore, when a keyboard/mouse wireless unit 114, 116 sends an ACK only message, it waits until expiration of a LISTEN timeout period of 10 ms before entering sleep mode”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Morris in the invention of Thangella in view of Loladia to ensure that the device is not prematurely set to the inactive state.  

Regarding claim 13:
	Thangella in view of Loladia discloses:
13. The non-transitory computer-readable medium as claimed in claim 11.
	However, Thangella in view of Loladia does not expressly disclose:

	Morris discloses:
wherein the instructions cause the processor to determine the inactive state of the first computing device (304-1) based on lapse of a time period of 10 milliseconds from a last user activity on a keyboard of the first computing device (304-1) [Morris: ¶ 0078: “. As noted above, in one embodiment any message/acknowledgement transaction should complete in less than approximately 10 ms. Therefore, when a keyboard/mouse wireless unit 114, 116 sends an ACK only message, it waits until expiration of a LISTEN timeout period of 10 ms before entering sleep mode”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Morris in the invention of Thangella in view of Loladia to ensure that the device is not prematurely set to the inactive state.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Samanta Singhar; Anil Ranjan Roy, US 20140125575 A1] discloses:
	“A method includes analyzing data associated with an image captured by a camera to determine a visual orientation and/or eye gaze movement of a user of a computer. Upon detecting that the visual orientation indicates that the user is visually oriented toward a display device associated with the computer, a wireless connection from the computer to a computer input device and from the computer input device to the computer is established or maintained. Upon detecting that the visual orientation 

[Chen; Tianlong; US 20110304543 A1] discloses:
	“A method to implement a wireless mouse capable of controlling multiple computing devices is disclosed. The disclosed wireless mouse has a means to store identifications of multiple signal receivers which are each connected to or are each part of a computing device; the disclosed wireless mouse has a means to select one of multiple signal receivers such that one of multiple computing devices (which has connection with selected signal receiver) as target to receive position (pointing) information for further action by the targeted computing device.”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623